Citation Nr: 1544860	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claim for service connection for interstitial lung disease.  The Veteran filed a Notice of Disagreement (NOD) in January 2013.  The RO issued a Statement of the Case (SOC) in September 2013.  In September 2013, the Veteran perfected a timely appeal of this issue with the filing of a VA Form 9 (substantive appeal). 

The Board notes this appeal originally included entitlement to service connection for a lower back disorder; however, this issue was withdrawn by the Veteran in September 2013, and as such, is no longer on appeal.  See September 2013 VA Form 21-4138; see also January 2013 VA Form 21-4138 ("VA erroneously adjudicated a claim that was not requested...for service connection for a low back condition.")

The Veteran requested a hearing before the Board.  See September 2013 VA Form 9.  The requested live videoconference hearing was conducted in September 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  See September 2015 Board hearing transcript.

The Veteran submitted additional evidence in September 2015 in the form of a Respiratory Conditions Disability Benefits Questionnaire completed by a private physician.  See September 2015 VA Form 21-0960L-1.  The Veteran has waived regional office consideration of the new evidence.  See September 2015 The American Legion correspondence.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated. 

The Veteran contends that he is entitled to service connection for lung disorders on the basis that during service in the Spring of 1957, he was involved with atomic testing resulting in exposure to radiation.  See Board hearing transcript, p. 18.  This exposure manifested into his current pulmonary disorders of chronic interstitial fibrosis and a left upper lung nodule.  See September 2015 VA Form 21-0960L-1.  He has indicated that he worked at the Yucca Flats testing site, and that he wore a dosimeter badge.  See Board hearing transcript, p. 18.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.  Finally, for certain chronic diseases, service connection may be assigned on a presumptive basis if the condition is manifested to a compensable degree within a prescribed period, generally one year, following discharge from service.  38 C.F.R. § 3.309(a).

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2014).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Tumors of the lung and lung cancer are radiogenic diseases.

The record includes a September 2015 statement from the Veteran's treating physician indicating that the Veteran was exposed to radiation at the Yucca Flats in the 1950's.  See September 2015 VA Form 21-0960L-1.  The physician identified the Veteran's 2011 diagnosis and continual treatment for pulmonary fibrosis and 2015 diagnosis of a left upper lung nodule.  Id.

A response to an August 2012 request through the Personnel Information Exchange System (PIES) for his DD 1141 and records of exposure to radiation indicated that no such information was of record.  See September 2012 Request for Information.  
The Board finds that additional development is warranted to comply with VA's duty to assist the Veteran. 



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate measures to obtain unit history records and morning reports for purposes of substantiating the Veteran's claim of exposure to ionizing radiation during service in March/April 1957 at Yucca Flats, Nevada.  All efforts to obtain these records must be documented in the claims file.

2.  Submit a request to the appropriate entity for a dose reconstruction (dose estimate) containing the following information:

 Personnel records indicating exact dates and locations of assignments
       Radiation Risk Activity Information Sheet
       Assigned military-occupational specialty codes
 Any additional information that could help identify duties with, or around, radiation sources.

3.  Obtain a VA opinion from a physician (M.D.) regarding the Veteran's claimed lung disorders.  The file must be provided to and reviewed by the examiner.  Based on a review of the file, including the 
Radiation Risk Activity Information Sheet, given (i) the type and nature of the diagnosed lung disorders (pulmonary fibrosis and left upper lung nodule), (ii) the date of the alleged exposure to ionizing radiation, (iii), the length of time of the alleged exposure to ionizing radiation, (iv) the type of the alleged exposure to ionizing radiation, and (v) the date of onset of the lung disorders, is it at least as likely as not (a 50% probability or greater) that such lung disorders are etiologically related to the Veteran's alleged exposure to ionizing radiation during service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence to specifically include all evidence associated with the claims file since the April 2015 supplemental statement of the case. If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




